Appeal from a judgment of the County Court, Suffolk County, rendered December 13, 1968, convicting defendant of robbery in the third degree and petit larceny, upon a jury verdict. Judgment reversed, on the law, and new trial ordered. The findings of fact below are affirmed. In our opinion, the legality of appellant’s arrest and detention on the loitering charge was, at the very least, a circumstance to be considered in determining the voluntariness of his confession (People v. Carbonaro, 21 N Y 2d 271, 277-278; People v. Everett, 10 N Y 2d 500, 507; People v. Lane, 10 N Y 2d 347, 352; People v. Blando, 23 A D 2d 761; People v. Insetta, 19 A D 2d 702; cf. Davis v. Mississippi, 394 U. S. 721; People v. Herbison, 22 N Y 2d 946, 947; People v. Morales, 22 N Y 2d 55, cert, granted 394 U. S. 972; People v. Dannic, 30 A D 2d 679, 680). Beldock, P. J., Christ, Hopkins, Munder and Kleinfeld, JJ., concur.